251 F.2d 465
Virgil V. LAMPE, Appellant,v.Donald C. CLEMMER et al., Appellees.
No. 7544.
United States Court of Appeals Fourth Circuit.
Argued Jan. 6, 1958.Decided Jan. 11, 1958.

William E. Graham, Jr., Charlotte, N.C., for appellant; Virgil V. Lampe, pro se, on brief.
Henry St. J. Fitzgerald, Asst. U.S. Atty., Alexandria, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on brief), for appellees.
Before PARKER, Chief Judge, HAYNSWORTH, Circuit Judge, and STANLEY, District Judge.
PER CURIAM.


1
This is an appeal from the denial of an application for a writ of habeas corpus by a prisoner in the Lorton Reformatory, who had been convicted of second degree murder in the District of Columbia, and whose conviction and sentence had been affirmed on appeal.  See Lampe v. United States, 97 U.S.App.D.C. 160, 229 F.2d 43.  The District Judge Properly held that he was without jurisdiction to entertain the petition as there was no showing that the remedy provided by 28 U.S.C. 2255 would be inadequate or ineffective to test the legality of petitioner's detention.  Bozell v. Welch, 4 Cir., 203 F.2d 711; Meyers v. Welch, 4 Cir., 179 F.2d 707, 708.


2
Affirmed.